Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 19, 2018.  It is noted no IDS or search reports in English are found in the file.  And seawater bittern is also commonly referred to in the Japanese as nigari.  

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more. The claim recites bittern and tofu. This judicial exception is not integrated into a practical application because bittern in the form of a health food or capsule does not materially change the bittern. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claim recites a health food or supplement containing bittern and tofu.  Thus, the claim does recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claimed bittern and tofu are found in nature and is not markedly changed as claimed.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claim is directed to a composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the claimed bittern and tofu components are naturally occurring.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.
Applicants response argues that the combination of bittern and tofu are not found in nature and has a practical application.
It is the examiner's position that the claims are directed to a composition and all the components of the composition are found in nature.


	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for 

all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over each of Oku and Kuda.
Oku (2004/0209841) entitled "Association Compound of Trehalose or Maltitol with Metal Ion Compound" teaches in paragraph 48, a method of producing bittern from seawater.  In paragraph 49 the commercial liquid form of bittern comprises 17.5% (w/w) of magnesium chloride and 8.1% (w/w) of calcium chloride with other salt components.  Dried bittern powders may be obtained.  In paragraph 52 bittern can be used in foods as seasonings, such as soy sauce, soy milk, tofu, and  miso.  In paragraph 184 the bittern powder is used in nutritional supplements and a flavor improving agent for natto, tofu, and other foods.  See the claims.
Kuda (Applied Biochem Biotech) entitled "Mineral Composition of Seawater Bittern Nigari Products and Their Effects on Changing of Browning and Antioxidant Activity in the Glucose/Lysine Maillard Reaction" teaches on pages 2989-2990 in the introduction, nigari has been used as a coagulant for tofu processing.  Nigari related products have been distributed as magnesium supplements.  On page 2991 penultimate paragraph, the ion concentrations varied in the nigari products, magnesium 2.8 – 3.4 mol/L, and in table 1 on page 2992 calcium from a trace to 0.05 mol/L.
The claims may differ from each of the above references in that they specify ranges of proportions of magnesium and calcium in the bittern with different units than the references.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the claimed bittern in view of each of Oku and Kuda because the references teach ranges of concentration of magnesium and calcium in bittern.  Bittern can be made in any desired concentration or dilution and the relative amounts of magnesium and calcium are dependent upon the source of water and how it is made.  One of ordinary skill can readily make bittern with any desired relative amounts or concentration of magnesium and calcium.  Regarding the claimed function of improving intestinal flora, the intended use of a composition does not lend patentability.  Regarding the soy based foods the bittern is added to, each of the claimed foods is known to be processed with bittern in its manufacture.  Regarding claim 5 directed to a capsule containing bittern, administering a well-known supplement in capsule form would have been obvious.  


Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.
Applicants response argues that the cited references do not teach the claimed function of the composition.
It is the examiner's position that the claims are directed to a composition where the function or intended use of the composition does not lend patentability.  Further, Applicants have not distinguished the compositions taught by each of the references from that claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655